Exhibit 10.1

 

May 10, 2016

 

Mr. Andrew Ryback

President and Chief Executive Officer

Plumas Bancorp

35 South Lindan Avenue

Quincy, California 95971

 

Re:     Amendment of Stock Purchase Warrant

 

Dear Mr. Ryback:

 

We reference that certain Stock Purchase Warrant No. CBC-0001 (the “Original
Warrant”) issued by Plumas Bancorp, a California corporation (the “Company”), to
Community BancCapital, L.P. a Delaware limited partnership (“CBC”), granting CBC
the right to purchase 300,000 shares of the Company’s common stock at an
exercise price set forth in the Original Warrant. We have engaged in certain
discussions regarding the Company’s offer to repurchase from CBC one-half of the
current value of the Original Warrant, and CBC’s willingness to accept such
offer. Accordingly, this letter evidences our agreement to revise the Original
Warrant to reflect the Company’s repurchase from CBC of one-half of the Original
Warrant on the following terms:

 

1.     On May 10, 2016, CBC will surrender the Original Warrant to the Company,
and the Company will reissue to CBC a replacement Warrant (the “Amended
Warrant”) which contains all of the same terms and conditions as the Original
Warrant except that the number of shares of Company common stock subject to such
Amended Warrant will be changed to One Hundred Fifty Thousand (150,000) shares
of Company common stock.

 

2.     Concurrently with the surrender of the Original Warrant and reissuance of
the Amended Warrant, the Company will pay to CBC cash in the amount of Eight
Hundred Sixty-Two Thousand Five Hundred Dollars ($862,500).

 

In witness of our joint agreement to the foregoing, the parties have caused this
letter to be executed below by our respective officers or representatives as of
the date first written above.

 

 

Very truly yours,

 

COMMUNITY BANCAPITAL, L.P.,

 

By: CBC Partners GP, LLC, its General Partner

 

 

/s/ Frank A. Reppenhagen

Frank A. Reppenhagen

Partner

 

Agreed to and accepted as of this 10th day of May, 2016.

 

PLUMAS BANCORP

 

 

By: /s/ Andrew J. Ryback                             

       Name: Andrew J. Ryback                       

       Title: President and CEO                        

 

 

 